Citation Nr: 1539765	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  15-00 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Jerome Ware, Agent


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from March 1972 to February 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).

This claim has been wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a September 2015 statement, the Veteran reported that he wanted to appear at a video conference hearing before a Veterans Law Judge of the Board at his local RO.  The Veteran is entitled to a hearing before the Board as a matter of right.  38 C.F.R. §§ 3.103(c)(1); 20.700(a) (2015).  Under the circumstances, the Board has no discretion and the case must be remanded to afford the Veteran the opportunity to testify at the requested video conference hearing.  See id.  Notice of the scheduled hearing should then be sent to the Veteran's latest address of record.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing before a Veterans Law Judge of the Board at his local RO.  Notify the Veteran of the date, time, and location of this hearing at his latest address of record.  Place a copy of the notification letter in the claims file.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



